976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Charles Edward CURRIE, Defendant-Appellant.
No. 91-7734.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 27, 1992Decided:  October 7, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Malcolm J. Howard, District Judge.  (CR-90-1-3, CA-91-119-CIV-3)
Charles Edward Currie, Appellant Pro Se.
G. Norman Acker, III, Office of the United States Attorney, Raleigh, North Carolina for Appellee.
E.D.N.C.
Affirmed.
Before RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles Edward Currie appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Currie, Nos.  CR-90-1-3, CA-91-119-CIV-3 (E.D.N.C. Oct. 31, 1991).  We deny Currie's Motion for Appointment of Counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED